i          i      i                                                                               i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-10-00433-CV

                                  IN RE James PLACE and Gerry SAUM

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 16, 2010

PETITION FOR WRIT OF MANDAMUS AND PETITION FOR WRIT OF PROHIBITION
DENIED

           On June 4, 2010, relators filed a petition for writ of mandamus and a petition for writ of

prohibition, and on June 7, 2010 filed a “First Supplemental Motion for Emergency Temporary

Orders.” The court has considered relator’s petitions and is of the opinion that relators are not

entitled to the relief sought. Accordingly, the petition for writ of mandamus, the petition for writ of

prohibition, and the emergency motion are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                                  PER CURIAM




           1
          … This proceeding arises out of Cause No. 2009-CI-10922, styled James Place and Gerry Saum v. Penelope
Fanning, et al., in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Renée F. McElhaney, presiding.
However, the order complained of was signed by the Honorable Janet Littlejohn, presiding judge of the 150th Judicial
District Court, Bexar County, Texas.